DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 10 November 2021.  Claims 1-2, 4, 7, 9-10, 12-13, 15, and 21-30 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 4, 12, and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4
Claim 4 depends on a canceled claim.  Thus, its dependency is unclear.
Claim 12
It is unclear what constitutes a “phyiscal vaper deposition”.
Claim 28
The phrase “the central opening” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 103
Claims 1-2, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 2,984,613) either in combination with both Wallace (US 3,119,747) and Radford (US 4,587,087), or in combination with Radford alone.
Bassett discloses (e.g., Figure 8) a fuel assembly with a neutron absorber rod (7) at a center of fuel pellets (P).  The absorber is of boron or boron carbide (e.g., col. 4, last line to col. 5, lines 1-2).  Bassett is silent with regard to a coating applied to one of: (1) an inner surface of a fuel pellet; or (2) an outer surface of the neutron absorber.
Wallace shows that it is well known in the art to provide a fuel pellet (23) surface with a coating (33) comprising molybdenum (e.g., col. 3, lines 26-35).  The coating aids in enhancing relative sliding between an object and the fuel. 
	Radford shows that it is well known in the art to provide a protective coating (e.g., molybdenum) on an outer surface of a neutron absorber (e.g., boron) used in a nuclear reactor (e.g., col. 4, lines 22-50).  
Modification of Bassett to have: provided the inner surface of the fuel with a molybdenum coating to enhance sliding insertion of the absorber rod into the fuel, as suggested by Wallace; or provided the neutron absorber with a molybdenum coating to enhance protection of the neutron absorber, as suggested by Radford, would have been obvious to one of ordinary skill in the art.
Radford also shows that it is well known to provide a neutron absorber with a coating of a thickness of about 2 µm (2 microns; col. 8, lines 18-20), which is within a range of 0.5 to 100 µm.  One of ordinary skill in the art would realize that a neutron absorber can be implemented with coatings of various thicknesses, necessarily 
	The result of the modifications to Bassett would have been predictable to the skilled artisan.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with Wallace and Radford as applied to claim 2 above, and further in view of Radford (US 4,474,728).
Radford ‘728 shows that it is well known in the art to provide boron neutron absorber material in a form that includes aluminum oxide for the advantages thereof (e.g., strength).  For example, B4C can be provided in an Al2O3 matrix.  Further modification of Bassett to have provided the neutron absorber with aluminum oxide to enhance strength thereof, as suggested by Radford ‘728, would have been obvious to one of ordinary skill in the art.  The result of the modification to Bassett would have been predictable to the skilled artisan.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with Wallace and Radford as applied to claims 1 above, and further in view of Miller (US 5,064,607).
One of ordinary skill in the art would realize that a fuel rod can be implemented with fuel pellets of various materials and arrangements, necessarily amounting to certain design characteristics obviously more favorable to use of a certain pellet materials and arrangements in light of the specific nuclear reactor design.  For example, Miller shows that it is well known in the art to have annular pellets (54) which comprise a strong absorber material inserted between solid pellets (52) which comprise a weak absorbing material (e.g., Figure 3; col. 8 lines 1-17).  
In view of Miller, it would be obvious to one of ordinary skill in the art to have further modified Bassett to have located the fuel pellet having a neutron absorber (at the center thereof) between two fuel pellets that do not have a neutron absorber in order to better control excess reactivity in a particular reactor design.  The result of the modification to Bassett would have been predictable to the skilled artisan.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett in combination with Wallace and Radford as applied to claim 1 above, and further in view of Radford (US 4,587,087).
Radford ‘087 shows that it is well known in the art to use a PVD, ALD, cold spray, or electroplating process to coat a neutron absorber (e.g., col. 4, lines 51-59).  Further modification of Bassett to have used a conventional coating process (e.g., PVD, ALD, .   

Claims 1-2, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over either of Kamimura (US 5,309,493) in combination with both Wallace (US 3,119,747) and Radford (US 4,587,087), or in combination with Radford alone.
Kamimura discloses a fuel assembly with a neutron absorber rod (2) at a center of fuel pellets (1).  The absorber comprises Gd.  Kamimura is silent with regard to a coating applied to one of: (1) an inner surface of a fuel pellet; or (2) an outer surface of the neutron absorber.
Wallace shows that it is well known in the art to provide a fuel pellet (23) surface with a coating (33) comprising molybdenum (e.g., col. 3, lines 26-35).  The coating aids in enhancing relative sliding between an object and the fuel. 
	Radford shows that it is well known in the art to provide a protective coating (e.g., molybdenum) on an outer surface of a neutron absorber (e.g., boron) used in a nuclear reactor (e.g., col. 4, lines 22-50).  
Modification of Kamimura to have: provided the inner surface of the fuel with a molybdenum coating to enhance sliding insertion of the absorber rod into the fuel, as suggested by Wallace; or provided the neutron absorber with a molybdenum coating to enhance protection of the neutron absorber, as suggested by Radford, would have been obvious to one of ordinary skill in the art.  

Radford further shows that it is well known that boron can be substituted for Gd.  Substitution of one neutron absorber material for another substantially equivalent neutron absorber material is within the skill of the artisan.  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Thus, modification of Kamimura to have used a neutron absorber comprising boron, as suggested by Radford, would have been obvious to one of ordinary skill in the art.
	The result of the modifications to Kamimura would have been predictable to the skilled artisan.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in combination with Wallace and Radford as applied to claim 2 above, and further in view of Radford (US 4,474,728).
4C can be provided in an Al2O3 matrix.  Further modification of Kamimura to have provided the neutron absorber with aluminum oxide to enhance strength thereof, as suggested by Radford ‘728, would have been obvious to one of ordinary skill in the art.  The result of the modification to Kamimura would have been predictable to the skilled artisan.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in combination with Wallace and Radford as applied to claims 1 above, and further in view of Miller (US 5,064,607).
One of ordinary skill in the art would realize that a fuel rod can be implemented with fuel pellets of various materials and arrangements, necessarily amounting to certain design characteristics obviously more favorable to use of a certain pellet materials and arrangements in light of the specific nuclear reactor design.  For example, Miller shows that it is well known in the art to have annular pellets (54) which comprise a strong absorber material inserted between solid pellets (52) which comprise a weak absorbing material (e.g., Figure 3; col. 8 lines 1-17).  
In view of Miller, it would be obvious to one of ordinary skill in the art to have further modified Kamimura to have located the fuel pellet having a neutron absorber (at the center thereof) between two fuel pellets that do not have a neutron absorber in order to better control excess reactivity in a particular reactor design.  The result of the modification to Kamimura would have been predictable to the skilled artisan.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in combination with Wallace and Radford as applied to claim 1 above, and further in view of Radford (US 4,587,087).
Radford ‘087 shows that it is well known in the art to use a PVD, ALD, cold spray, or electroplating process to coat a neutron absorber (e.g., col. 4, lines 51-59).  Further modification of Kamimura to have used a conventional coating process (e.g., PVD, ALD, cold spray, or electroplating) to coat the neutron absorber, as suggested by Radford ‘087, would have been obvious to one of ordinary skill in the art.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant repeats some arguments.  These have been previously addressed.  Applicant argues that it would not have been obvious to insert a lubricant (as suggested by Wallace) between the fuel and the absorber rod in either Bassett or Kamimura.  
The examiner respectfully disagrees.  The skilled artisan would understand that it would be very difficult to insert an absorber rod through a stack of hollow fuel pellets (or alternatively insert the pellets onto the rod) without there ever being contact between the absorber rod and the pellets, and that such contact could cause scratch damage to the pellets and/or the rod.  To reduce the possibility of such scratching, it would have been obvious to use a lubricant.  Wallace shows that it is well known in the art to provide a lubricant (33) to the contacting surface of a fuel pellet (23) (e.g., col. 3, lines 26-35).  The skilled artisan would understand that the lubricant can be applied to any 

Allowable Subject Matter
Claims 21-27 and 29-30 are allowable over the prior art of record.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646